Citation Nr: 0615432	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from April 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) from an October 2002 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, dated in April 2004, the appellant 
indicated that he did not want a BVA hearing, but that he did 
want to appear and testify at a personal hearing before RO 
personnel.  By letter dated June 28, 2004, the appellant was 
directed where and when to report for this hearing on 
July 21, 2004; however, no transcript of this hearing is of 
record.  The current record does not reflect a notation that 
the appellant did not appear for his scheduled hearing in 
July 2004, nor does the supplemental statement of he case 
issued in December 2004 contain any explanation for the 
absence of a hearing transcript.  VA Form 8, Certification of 
Appeal, dated in February 2005, incorrectly states that the 
appellant never requested a hearing in connection with the 
present appeal.  Considerations of due process require that 
the RO either locate the missing July 2004 hearing transcript 
or schedule the appellant for another hearing and document 
his response.  

In addition, the representative has correctly pointed out 
that the appellant is in receipt of disability benefits from 
the Social Security Administration (SSA); that the relevant 
SSA records may be directly germane to the present appeal; 
and that the RO has never sought to obtain these SSA records, 
citing to Baker v. West, 11 Vet. App. 163, 169 (1998) for the 
proposition that the RO was obliged to obtain and review 
these SSA records in connection with the present appeal.  The 
Board must agree with the representative on this point.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any; and of the relevant 
SSA records pertaining to the disability 
determination by that agency in February 
2004.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  If a hearing transcript dating from 
July 21, 2004, cannot be located, the AMC 
or the RO should also schedule the 
appellant for another hearing before RO 
personnel.  If this hearing is held, a 
copy of the transcript should be included 
in the claims file; if this hearing is 
not held, documentation of the reason 
must be placed in the record.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since October 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

